Order, Supreme Court, New York County (Joan Madden, J.), entered January 15, 1998, which granted the motion of defendants William E. Hajek and Lorraine C. Hajek for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The record discloses only that the vehicle driven by defendant William Hajek was traveling in front of the vehicle in which plaintiff was a passenger when plaintiff felt a bump and that the vehicle in which plaintiff was riding thereafter swerved off the road. Plainly, no inference of negligence respecting the Hajek defendants can be drawn from this scant evidentiary base. Accordingly, since defendants-respondents met their burden of demonstrating a prima facie entitlement to judgment as a matter of law and appellants did not in response adduce evidence sufficient to raise a triable issue of fact, summary judgment dismissing the complaint as against the Hajek defendants was properly granted (Zuckerman v City of New York, 49 NY2d 557, 562). Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.